PER CURIAM.
Having considered the appellants’ response to the Court’s order of April 11, 2002, the Court has concluded that the counterclaim that remains pending below is related to the issues on appeal. Accordingly, the appeal is hereby dismissed for lack of jurisdiction. See S.L.T. Warehouse v. Webb, 304 So.2d 97 (Fla.1974).
In light of the dismissal, the appellants’ motion for extension of time to file the initial brief, filed on May 28, 2002, and amended motion for extension of time to file initial brief, filed on June 14, 2002, as well as the motion for extension of time to prepare the record, filed by the clerk of the lower tribunal on May 29, 2002, are hereby denied as moot.
BARFIELD, MINER and POLSTON, JJ., concur.